United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-594
Issued: August 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2013 appellant filed a timely appeal of the December 3, 2012 Office of
Workers’ Compensation Programs’ (OWCP) decision denying his request for reconsideration as
it was not timely filed and failed to establish clear evidence of error. As more than one year
elapsed from the last merit decision of May 29, 1996 to the filing this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
does not have jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On December 25, 1994 appellant, then a 33-year-old city letter carrier, filed an
occupational disease claim alleging that his right arm condition was causally related to factors of
his federal employment.3
In a letter dated February 10, 1995, OWCP requested additional factual and medical
evidence in support of appellant’s occupational disease claim. Appellant submitted a statement
together with medical evidence from Dr. Louis Horne, an orthopedic surgeon, and Dr. Donald
Ross, a chiropractor.
By decision dated June 20, 1995, OWCP denied appellant’s claim finding that he failed
to submit sufficient medical evidence to establish a causal relationship between his diagnosed
condition and his work duties.
Appellant requested a hearing, which was held on January 23, 1996. He submitted
additional medical evidence. By decision dated May 29, 1996, an OWCP hearing representative
affirmed the June 20, 1995 decision.4
In an undated letter received September 4, 2012, appellant requested reconsideration. He
stated that his condition worsened and that he underwent right-sided ulnar nerve transposition
surgery. Appellant stated that his physicians told him that repetitive motion from 1994 to 1998
caused nerve damage, loss of range of motion and pain. He could no longer work and had
medically retired in 2004.
In a November 30, 1995 report, Dr. F. Calame Sammons, a Board-certified orthopedic
surgeon, noted that appellant sustained a fracture of the right radial head and subsequently
developed osteoarthritis of the elbow with chronic medial epiconylitis, cubital tunnel syndrome
and deformity of the radial head. Because of the problems related to the elbow, appellant was
having progressive problems using his arm, including pain and decreased range of motion.
Dr. Sammons opined that appellant could not continue to do the pulling and repetitive lifting and
carrying with the right upper extremity at work and should permanently be taken off those
activities.
By report dated August 27, 1998, Dr. Joseph W. Clark, a Board-certified orthopedic
surgeon, reported that appellant worked as a postal letter carrier. Appellant stated that he had
surgery on the right elbow because of “little leaguer’s elbow problems” about 22 years prior.
Since that time, he continued to have pain about the elbow. Dr. Clark reported an injury at
appellant’s job about four years prior with pain about his elbow. He listed an impression of mild
ulnar neuropathy and arthritic changes about the elbow. Appellant underwent arthroscopic
surgery on October 30, 1998.
3

Under claim number xxxxxx947, OWCP approved a claim for a June 7, 1994 injury when appellant slipped and
fell, striking his right arm. Appellant missed a couple of days of work as a result of the injury, but continued to seek
medical treatment.
4

Appeal rights attached to the May 29, 1996 decision notified appellant of his right to request reconsideration
before OWCP within one year of the date of the decision.

2

In progress notes dated November 4, 1998 to February 25, 2999, Dr. Clark addressed
appellant’s status post arthroscopy for degenerative joint disease of the right elbow. He stated
that an x-ray of appellant’s wrist showed early arthritis about the distal radial ulnar joint. The
combination of arthritis of the elbow and distal radial ulnar arthritis in conjunction with
repetitive pronation, supination flexion and extension in appellant’s work sorting mail
exacerbated his condition. Dr. Clark opined that appellant probably could not function with
these activities.
In an October 18, 2002 report, Dr. Clark advised that appellant had post-traumatic
arthritis of the right elbow and developed secondary ulnar nerve palsy. Appellant had previous
multiple surgical procedures for his elbow. Dr. Clark opined that appellant’s work as a postman
aggravated his condition. He stated that repetitive flexion and extension of an arthritic joint
certainly could lead to appellant’s pain and symptoms.
In a May 3, 2004 report, Dr. Clark reiterated that appellant had chronic problems with his
right elbow with multiple surgical procedures. He opined that appellant was not able to perform
the duties of mail carrier efficiently due to degenerative arthritis of the elbow with subsequent
stiffness and chronic ulnar neuropathy. Dr. Clark opined that the repetitive nature of his job
(repetitive flexion and extension of the elbow) probably exacerbated his ulnar neuropathy.
Appellant also submitted copies of June 22, 1994 and September 4, 1998 electromyogram
(EMG) reports and the October 30, 1998 surgical report.
By decision dated December 3, 2012, OWCP denied appellant’s request for
reconsideration of the merits, finding that his request was untimely filed and failed to establish
clear evidence of error.
LEGAL PRECEDENT
Under section 8128(a) of FECA,5 OWCP has the discretion to reopen a case for review
on the merits, on its own motion or on application by the claimant. It must exercise this
discretion in accordance with section 10.607 of the implementing federal regulations. Section
10.607 provides that an application for reconsideration must be sent within one year of the date
of OWCP’s decision for which review is sought.6 In Leon D. Faidley, Jr.,7 the Board held that
the imposition of the one-year time limitation for filing an application for review was not an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA. The oneyear time limitation period set forth in 20 C.F.R. § 10.607 does not restrict OWCP from
performing a limited review of any evidence submitted by a claimant with an untimely
application for reconsideration. OWCP is required to perform a limited review of the evidence
submitted with an untimely application for review to determine whether a claimant has submitted
clear evidence of error on the part of OWCP thereby requiring merit review of the claimant’s
case.
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.607.

7

41 ECAB 104, 111 (1989).

3

If the request for reconsideration is made after more than one year has elapsed from the
issuance of a merit decision, the claimant may only obtain a merit review if the application for
review demonstrates clear evidence of error on the part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must be
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a fundamental question as to the correctness of OWCP’s decision.14 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review.15
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.16 A right to reconsideration within one year
also accompanies any subsequent merit decision.17 Appellant’s undated reconsideration request
was received on September 4, 2012, more than one year following the most recent merit decision
of May 29, 1996. It was untimely filed. Consequently, he must demonstrate clear evidence of
error by OWCP in denying his claim for compensation.18
8

20 C.F.R. § 10.607; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 8.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 7.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458, 466 (1990).

16

20 C.F.R. § 10.607(a).

17

Robert F. Stone, 57 ECAB 292 (2005).

18

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

The Board finds that OWCP did not abuse its discretion by declining to reopen
appellant’s claim for further reconsideration on the merits
In 1996, OWCP denied appellant’s claim on the grounds that he failed to submit
sufficient medical evidence to establish the causal relationship between his right elbow condition
and his employment duties. In support of his request for reconsideration, appellant submitted
several medical reports addressing his right elbow condition. The Board has independently
reviewed these medical reports and finds that the evidence submitted does not establish clear
evidence of error by OWCP in denying his claim.
In his October 18, 2002 and May 3, 2004 reports, Dr. Clark opined that appellant’s work
as a postman aggravated his post-traumatic arthritic right elbow for which he developed ulnar
nerve palsy. He stated generally that repetitive flexion and extension of an arthritic joint could
lead to appellant’s pain and symptoms. This opinion is equivocal in nature. Dr. Clark opined
that the repetitive flexion and extension of the elbow in appellant’s job probably exacerbated his
ulnar neuropathy. This opinion is similarly speculative on causal relationship and is insufficient
to establish that OWCP erred in its denial of his claim.19 The Board notes that clear evidence of
error is intended to represent a difficult standard. Evidence, such as a detailed well-rationalized
medical report, which if submitted before the merit denial might require additional development
of the claim, is insufficient to establish clear evidence of error.20 While the reports of appellant’s
physician are generally supportive of his claim, they do not establish clear evidence of error on
the part of OWCP in denying his claim.21 The reports of Dr. Clark do not raise a substantial
question as to the correctness of OWCP’s May 29, 1996 merit decision or demonstrate clear
evidence of error.22
The medical evidence of record also includes Dr. Sammons’ report, surgical reports, and
diagnostic studies. They do not provide an opinion on causal relationship. This evidence is not
sufficient to shift the weight of the evidence in favor of the claimant or raise a fundamental
question as to the correctness of OWCP’s decision in denying his claim.
Appellant’s contentions on appeal and before OWCP do not establish clear evidence of
error.23

19

See W.R., Docket No. 09-2336 (issued June 22, 2010).

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (March 2011).

21

V.W., Docket No. 12-1901 (issued March 5, 2013).

22

Docket No. 12-90 (issued July 2, 2012).

23

Appellant submitted additional evidence with his appeal. The Board’s jurisdiction is limited to reviewing the
evidence that was before OWCP at the time of its final decision. Therefore, this additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5
ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to OWCP, together with a formal request for
reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

